    Case 1:19-mj-00193-MSN Document 1 Filed 04/25/19 Page 1 of 2 PageID# 1

                                                                                     ^T!     <   Tt
                                                                                      L   11^!

                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION



UNITED STATES OF AMERICA                                     Criminal No.: i rlQMJ/^.^ , ...L.wa'
               V.



DAVE B. ALBERT,                                              Court Date: May 6, 2019

                       Defendant.

                                  CRIMINAL INFORMATION
                                     (Misdemeanor 7517074)

THE UNITED STATES ATTORNEY CHARGES THAT:

        On or about March 23, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastern District ofVirginia, the defendant,
DAVE B. ALBERT,did unlawfully steal, purloin, or knowingly convert to his use or the use of

another, property ofthe United States or any department or agency thereof, specifically: Seven
(7)grocery items including sausage, water, cheese,jerky, crah meat, and batteries, the property
ofthe United States Army and Air Force Commissary, said property having a value ofless than
One Thousand Dollars ($1,000).

(In violation ofTitle 18, United States Code, Section 641)

                                                     Respectfully Submitted,

                                                     G. Zachary Terwilliger
                                                     United States Attorney

                                                                    ^
                                                     Amanda R. Williams
                                                     Special Assistant United States Attorney
                                                     2100 Jamicson Ave
                                                     Alexandria, VA 22314
                                                     Phone:(703) 299-3776
                                                     Fax:(703) 299-3980
                                                     Amanda.R.Wi1liams@usdoj.gov
Case 1:19-mj-00193-MSN Document 1 Filed 04/25/19 Page 2 of 2 PageID# 2
